Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments in light of the complex claims as a whole, the examiner concurs, and believes that the prior art taken alone or in combination fails to teach the claims as a whole such as loading, into a computer memory, a computer-readable seed command describing an ordered sequence of two or more top-level dialogue events, wherein: a dialogue event includes a client utterance or a computerized assistant response; and the seed command includes one or more sub-commands, each sub- command corresponding to a portion of the ordered sequence of two or more top-level dialogue events, and a focal sub-command of the one or more sub-commands being parametrized by a seed semantic parameter indicating a semantic situation described in the computer-readable seed command; re-parametrizing the focal sub-command by outputting a plurality of different re- 
The above claims are deemed allowable given the complex nature of seed commands, parameterization, re-parameterization, and format based training. The prior art teaches grammar rules, ASR models, multi-command inputs with multi-context extraction, disambiguation, updatable/adaptable models, and candidates for replacement of ASR intent. At best, assuming lexicographical meanings are sound analogies to the closest references, the prior art teaches a piecewise combination of iterative ASR command model adaptation with generalized BRI for parameterization and re-parameterization steps, such that replacement and parameterization with re-parameterization at the very least is simply not taught in the same capacity as the prior art. As Applicant has pointed out in the Remarks from 02/01/2021 on pages 12-15 in great detail with illustrative clarity, as well as during the interview from 01/19/2021, the prior art while in the same scope does not read upon the complexities in the claims. Therefore the prior art fails to teach or suggest the complex claims as a whole.





Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips; Michael S. et al.	US 20110055256 A1
	Multiple commands and content in input e.g. “Send SMS to Joe, lets meet at 7pm”

GRUBER; Thomas R. et al.	US 20150348551 A1


BAK; Eun-sang et al.	US 20140350933 A1
	Command and control.

Pasupalak; Sam et al.	US 20150066479 A1
	Virtual assistant.

Kondziela; James Mark	US 8583439 B1
	ASR GUI.

Wang; Bo et al.	US 20170256256 A1
	ASR design customization.

Peters; Stephen Douglas et al.	US 20140297282 A1
	Grammar and models for ASR commands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov